FILED
                            NOT FOR PUBLICATION                             DEC 15 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TARA D. MAVES,                                   No. 10-17230

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00396-LRH-
                                                 VPC
  v.

FIRST HORIZON HOME LOANS, a                      MEMORANDUM *
Kansas corporation; QUALITY LOAN
SERVICES, a foreign entity; VARESE
CAMPBELL, in her official capacity as
Deputy Director, Nevada Foreclosure
Mediation Program; DOES 1-10,
inclusive, and all other persons unknown
claiming any right title, estate, lien or
interest in the real property described
herein,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted December 9, 2011 **
                             San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: TROTT and BEA, Circuit Judges, and STAFFORD, Senior District
Judge.***

      Tara Maves appeals the district court's order dismissing her claims against

First Horizon Home Loans ("First Horizon") and Quality Loan Service Corporation

("Quality Loan") (collectively, "Defendants"). We have jurisdiction pursuant to 28

U.S.C. § 1291, and we AFFIRM.

      Maves first challenges the district court's denial of her motion to remand.

We review de novo a district court's denial of a motion to remand for lack of

jurisdiction. Chapman v. Deutsche Bank Nat'l Trust Co., 651 F.3d 1039, 1043 (9th

Cir. 2011). Because there is no parallel litigation in this instance, the district court

did not lack jurisdiction under the prior exclusive jurisdiction doctrine. See id. at

1043-44 (recognizing that the prior exclusive jurisdiction doctrine applies where

there is parallel state and federal litigation involving the same res). Upon removal,

the district court properly exercised its diversity jurisdiction.

      Maves next challenges (1) the district court's refusal to certify what she

claims are important questions of state law to the Nevada Supreme Court; and (2)

the district court's failure to hold a hearing on Defendants' request for judicial notice

of two publicly-recorded documents, Horizon's deed of trust and Quality Loan's



        ***
              The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for Northern Florida, sitting by designation.
                                             2
notice of default. We review these issues for abuse of discretion. Thompson v.

Paul, 547 F.3d 1055, 1059 (9th Cir. 2008) (certification); United States v. Chapel,

41 F.3d 1338, 1342 (9th Cir. 1994) (judicial notice). Maves has utterly failed to

demonstrate an abuse of discretion on the part of the district court, and we reject her

certification and judicial-notice challenges.

      Finally, Maves challenges the district court's conclusion that Quality Loan

does not need a debt collector's license to conduct non-judicial foreclosures in the

State of Nevada. Maves's brief on this issue—less than two pages in length and

comprised largely of language that is unprofessional, inappropriate, and

unhelpful—is devoid of any reasoned argument. Issues raised in such perfunctory

fashion are deemed waived. See Fed. R. App. Proc. 28(a)(9)(A) (stating that

argument on appeal must contain "appellant's contentions and the reasons for them,

with citations to the authorities and parts of the record on which the appellant

relies"); United States v. Jiminez, 498 F.3d 82, 88 (1st Cir. 2007) (noting that

"issues adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived") (internal quotation marks and

citation omitted); United States v. Alonso, 48 F.3d 1536, 1545 (9th Cir. 1995)

(declining to reach an issue as to which the appellant presented no developed

argument and cited no authority).



                                           3
AFFIRMED.




            4